Citation Nr: 1717963	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-48 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of bilateral pulmonary embolisms for the period prior to July 9, 2009.

2.  Entitlement to a disability rating in excess of 60 percent for residuals of bilateral pulmonary embolisms for the period from July 9, 2009 to March 31, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine for the period prior to January 13, 2016.  

4.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine for the period beginning January 13, 2016.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Board hearing held at the RO in March 2008.  At the time of the hearing, the Veteran had not perfected an appeal as to issues related to the assignment of disability ratings for his service-connected lung and low back disabilities and the issue of TDIU was not before the Board in any manner.  In April 2009, the Board adjudicated the single issue over which it had jurisdiction, and remanded the increased rating issues now before the Board for the issuance of a statement of the case.  The statement of the case was issued in November 2009, and the Veteran submitted a substantive appeal of both matters in December 2009.  The Veteran thereafter has specifically indicated that he did not desire another hearing to address the issues now on appeal.  

The case was previously before the Board in April 2009 and April 2013, when it was remanded for additional development including examination of the Veteran.  The requested development has been completed.  

During the pendency of the appeal increased disability ratings were granted for specific periods of time.  The Board has listed the ratings and periods of time at issue as individual issues above to most accurately reflect the appeal.  Despite the fact that the Veteran was ultimately granted a 100 percent disability rating for his service-connected lung disability effective March 2011, he continues to assert that increased disability ratings and/or TDIU is warranted prior to that point in time.  

Finally, the Veteran required spinal surgery in 2011.  He is assigned a 100 percent disability rating for his service-connected low back disorder under 38 C.F.R. § 4.30 for the period of time from January 10, 2011 to April 1, 2011.  The Veteran has not disagreed with the dates that this temporary total disability rating was in effect.  Rather, his disagreement is with the underlying disability rating assigned for the low back disability.  Accordingly, the Board need not address the temporary total disability rating assigned.  


FINDINGS OF FACT

1.  For the period of time from November 17, 2004 to March 31, 2011, the service-connected residuals of bilateral pulmonary embolisms required management with anticoagulant therapy.

2.  For the period of time from November 17, 2004 to March 31, 2011, the service-connected residuals of bilateral pulmonary embolisms were not manifest by:  primary pulmonary hypertension; chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale; FEV-1 less than 40 percent of predicted value; FEV-1/FVC less than 40 percent; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale; right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization); episodes of acute respiratory failure; or, requiring outpatient oxygen therapy.  

3.  Prior to January 13, 2016, the service-connected degenerative joint disease of the lumbosacral spine is not shown to be manifest by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  Since January 13, 2016 service-connected degenerative joint disease of the lumbosacral spine is not shown to be manifest by forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.   

5.  Prior to January 2011 the Veteran had a single service-connected disability rated at 60 percent.  

6.  The Veteran reports an education level of four years of college; during the period of time in question he was employed in several part-time jobs equaling the hours of full-time employment.  

7.  The probative evidence of record indicates the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating, but no higher, for residuals of bilateral pulmonary embolisms, for the period of time from November 17, 2004 to March 31, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6817 (2016).

2.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative joint disease of the lumbosacral spine for the period prior to January 13, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2016).

3.  The criteria for a disability rating in excess of 20 percent for service-connected degenerative joint disease of the lumbosacral spine since January 13, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2016).

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Notice was provided in May 2011 and August 2013 letters.  VA has also fulfilled its duty to assist.  VA obtained relevant service records and identified post-service treatment records to include records from the Social Security Administration.  During the appeal period, VA provided the Veteran with relevant and adequate examinations.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consistent with the facts found, the disability ratings assigned may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

II.  Residuals of Bilateral Pulmonary Embolisms

Service treatment records reveal that the Veteran was treated for bilateral pulmonary embolisms (blood clots) during service.  He was successfully treated with anticoagulant (blood thinning) medication and there is no indication of recurrence of the pulmonary clots since his treatment during service.   

In November 2002, VA examination of the Veteran was conducted.  His in-service history of treatment for pulmonary embolisms was noted by the examiner as well as his continued treatment with Coumadin for deep vein thrombosis (DVT) of the lower extremities.  A prior diagnosis of pulmonary hypertension was also noted, but not indicated as a current diagnosis.  He reported being treated with inhalers for shortness of breath.  Physical examination revealed normal breath sounds without wheezing or rales; pulmonary function tests (PFTs) revealed normal spirometry with no abnormalities.  

In January 2005 another VA examination of the Veteran was conducted.  PFTs revealed normal findings and the diagnosis was "history of pulmonary embolism, but no residual effects as far as breathing difficulties."

VA treatment records in November and December 2005 reveal that the Veteran sought treatment for continuing complaints of shortness of breath.  Subsequent CT examination of the chest was negative and a January 2006 lung perfusion scan revealed a "segmental of the right upper lobe.  There is a nonsegmental defect in the right lower lobe and the left lower lobe.  All the segments do ventilate."  The examiner stated that perfusion defect often do not normalize after pulmonary embolisms resolve.  While the Veteran was symptomatically short of breath on exercise, a recurrence of acute pulmonary embolism was ruled unlikely based on the negative CT examination results.  

A July 2006 private medical record reveals that the Veteran was again prescribed Coumadin.  

In November 2006 another VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported shortness of breath with mild exertion.  He also reported working as a security officer but he was unable to run or exert any energy due to shortness of breath.  The examiner noted that the Veteran was presently prescribed Coumadin for treatment of DVT.  Respiratory examination revealed good air entry at the bases with no evidence of any basal rales or rhonchi noted.  He had good chest wall expansion with no evidence of inspiratory or expiratory wheezing.  

A February 2007 VA chest x-ray examination report revealed essentially negative chest findings with clear lungs and no pleural effusions noted.  In May 2007 Pulmonary function tests were conducted which revealed a minimal obstructive lung defect which was confirmed by a decrease in flow rate.  FEV-1 was 98 percent of predicted value; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) was 79 percent; and the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB) was 93 percent predicted.  

In July 2009 another VA examination of the Veteran was conducted.  The Veteran reported working about 30 hours as a part-time security officer and also working as a part-time substitute teacher.  He reported dyspnea with exertion, especially when using stairs.  He also reported pain with prolonged walking or standing due to his service-connected low back disorder.  He was noted to still be prescribed Coumadin.  Respiratory examination revealed clear lungs without wheeze or crackle.  The diagnosis was mild obstructive lung disease due to bilateral pulmonary emboli.  The continued use of anticoagulant drugs was noted.  

Records from the Social Security Administration (SSA) reveal that Veteran was found to be disabled due to peripheral artery disease and degenerative disc disease of the low back beginning June 2010.

In March 2011 another VA examination of the Veteran was conducted.  The Veteran reported continued shortness of breath.  The examiner noted continued use of Coumadin and prescribed inhalation medication for symptoms of dyspnea.  Physical examination was essentially normal with the lungs being clear, without wheezes or crackles.  PFT results revealed normal spirometry and lung volumes with a mild diffusion impairment.  Chest x-ray examination revealed pulmonary vascular changes which may be seen with pulmonic stenosis.  The diagnosis was bilateral pulmonary embolism with history of pulmonary hypertension.  An echo cardiogram revealed left ventricular ejection fraction of 60 percent.  

There are VA examination reports and medical record dated subsequent to March 2011; however the Veteran is assigned a 100 percent disability rating for his service-connected lung disability effective March 21, 2011.  A May 2015 VA echocardiogram indicated that there was evidence of mild pulmonary hypertension.  VA resolved the doubt that the evidence presented in the March 2011 VA examination also supported such diagnosis and the 100 percent rating was assigned effective from that point.  Accordingly, the ratings on appeal are those prior to the assignment of the 100 percent rating.  

Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  PFT results are not required when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.  38 C.F.R. § 4.96(a)(d)(ii).  Post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(a)(d)(iv)((4).

At present the Veteran's service-connected residuals of bilateral pulmonary embolisms are rated at a 10 percent rating effective November 1, 2004 to July 9, 2009, and at a 60 percent rating from July 9, 2009 to March 31, 2011 after which time he is assigned a 100 percent rating.  The Veteran's lung disability was initially rated under Diagnostic Code 6817 for pulmonary vascular disease; in subsequent adjudications the Diagnostic Code was changed to 6600 for chronic bronchitis and then ultimately 6603 for pulmonary emphysema.  

Diagnostic Code 6817 is used to rate pulmonary vascular disease.  A noncompensable (0%) rating contemplates being asymptomatic, following resolution of pulmonary thromboembolism.  A 30 percent rating is assigned for being symptomatic, following resolution of acute pulmonary embolism.  A 60 percent rating contemplates chronic pulmonary thromboembolism requiring anticoagulant therapy, or; following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  A 100 percent rating contemplates primary pulmonary hypertension, or; chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale, or; pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  38 C.F.R. § 4.97, Diagnostic Code 6817.  This Diagnostic Code also instructs to "evaluate other residuals following pulmonary embolism under the most appropriate diagnostic code, such as chronic bronchitis (DC 6600) or chronic pleural effusion or fibrosis (DC 6844), but do not combine that evaluation with any of the above evaluations."   38 C.F.R. § 4.97, Diagnostic Code 6817, Note.  

Diagnostic Code 6600 is used to rate chronic bronchitis, while Diagnostic Code 6603 is used to rate pulmonary emphysema.  The rating criteria are identical between the two Diagnostic Codes.  A 10 percent rating contemplates FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent rating contemplates FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating contemplates FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6603.  

The Veteran filed his claim of an increased rating for his service-connected lung disability in November 2004.  The evidence of record reveals that the Veteran has been on long term anticoagulant therapy for his service-connected DVT.  However, medical records indicate that this therapy was also indicated based upon his history of pulmonary embolism.  For example, at the November 2002 VA examination it was noted that the Veteran was previously given Coumadin for pulmonary embolisms and that currently his DVT was controlled with Coumadin and associated with this was bilateral pulmonary embolism.  The July 2009 VA examination report shows a diagnosis of "Mild obstructive lung disease due to bilateral pulmonary emboli.  Coumadinization."  Accordingly, the Veteran is most properly assigned a 60 percent rating under Diagnostic Code 6817 for the period of time from November 17, 2004 until March 31 2011, when he was assigned a 100 percent disability rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6817.  

The preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent for the period of time prior to March 31, 2011.  Specifically, prior to that period of time there is no evidence that supports that the Veteran had any active symptoms which met the criteria of the assignment of a 100 percent disability rating under Diagnostic Codes 6600, 6603, or 6817.  Prior to that time he did not have evidence of an established diagnosis of pulmonary hypertension, or any of the severely limited PFT results warranting a 100 percent rating.  The evidence shows that prior to March 31, 2011, the Veteran had complaints of shortness of breath, but PFT testing revealed normal or very mild symptoms, with no confirmed diagnosis of pulmonary hypertension.  Accordingly a disability rating in excess of 60 percent for the residuals of pulmonary embolism for the period prior to March 31, 2011 must be denied.   In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Low Back Disability

The Veteran claims he warrants an increased disability rating for his service-connected degenerative joint disease of the lumbosacral spine.  

Again, the Veteran required spinal surgery in 2011.  He is assigned a 100 percent disability rating for his service-connected low back disorder under 38 C.F.R. § 4.30 for the period of time from January 10, 2011 to April 1, 2011.  The Veteran has not disagreed with the dates that this temporary total disability rating was in effect.  Rather, his disagreement is with the underlying disability rating assigned for the low back disability.  Accordingly, the Board need not address the temporary total disability rating assigned.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities of the cervical and thoracolumbar spine which are rated under a general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003). 

It is noted that when evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016). 

Range of motion measurements are to be rounded off to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).  Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016). 

In 2011 the Veteran required surgery for degenerative disc disease so consideration must be made for the possibility of rating these disabilities under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the rating criteria a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  

A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).  However, the evidence does not show that the Veteran has ever had incapacitating episodes resulting from his degenerative disc disease of his lumbosacral spine so rating this disability under these criteria is not warranted.   

In November 2002 a VA examination of the Veteran was conducted.  He reported chronic discomfort of the lower back which he treated with Motrin or Tylenol.  A prior history of spondylolisthesis with mild degenerative changes was noted.  Physical examination revealed no palpable tenderness.  Ranged of motion testing revealed:  extension to 35 degrees; flexion to 95 degrees; lateral flexion to 40 degrees, bilaterally; and rotation to 35 degrees bilaterally.  No neurological deficits were noted.  The diagnosis was "chronic low back pain mechanical that at this stage does not interfere with his occupation and daily activities." 

VA treatment records dated in 2005 and 2006 reveal that low back pain was indicated on the Veteran's medical problem list with reports of periodic back pain and spasm.  An August 2005 treatment record is indicative; he reported having chronic low back pain for many years but had a mild exacerbation.  He had been working about 60 to 70 hours a week in a security position.  He had no: radicular symptoms, bowel or bladder complaints.  It was thought to be an exacerbation of degenerative disc disease and he was prescribed pain medication and Flexeril.  

As a retiree, the Veteran also receives some of his care from service department medical facilities.  A treatment record from such a facility dated October 2007 reveals that he was treated for complaints of low back pain.  On physical examination there was tenderness of the lumbosacral spine.  Decreased range of motion was indicated, but actual degrees of motion were not.  There was no evidence of spasm, neurologic symptoms, or radiation of pain.  He was prescribed medication.  

In July 2009 another VA examination of the Veteran was conducted.  He reported daily and constant back pain located directly in the lower lumbar spine with paravertebral muscle spasms.  Recent x-ray examination indicated moderate degenerative disk disease L5-S1 with first degree spondylolisthesis and spondylosis of L5.  There were no reports of weakness, fatigability, lack of endurance, incapacitation, bladder or bowel complaints.  He reported treatment with physical therapy and medication.  Range of motion testing revealed forward flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees, with pain greater on the left than right; right and left lateral rotation to 40 degrees with pain on the right greater than left.  The examiner described the range of motion as being full with pain noted at the end point of all ranges of motion.  Physical examination revealed tenderness to the lumbar spine and paravertebral muscle spasms.  The examiner indicated there was no edema, fatigability, lack of endurance, weakness, or instability.

VA and private medical treatment records dated up through 2010 confirm a diagnosis of degenerative disc disease of the lumbar spine.  Ultimately, private medical records confirm that he required surgical fusion of the L5-S1 vertebrae in January 2011.  

In March 2011 a VA examination of the Veteran was conducted.  Range of motion testing of the lumbar spine after three repetitions revealed:  forward flexion to 70 degrees; extension to 10 degrees; right and left lateral flexion to 20 degrees, bilaterally; right and left lateral rotation to 20 degrees, bilaterally.  Range of motion was noted to be limited by pain and hardware from the recent back surgery.  There was no evidence of neurologic abnormalities.  The diagnosis was lumbar degenerative disc disease, status post fusion, grafting, and decompression surgery with mild functional loss.  

In January 2016, the most recent VA examination of the Veteran was conducted.  The indicated diagnosis was intervertebral disc syndrome and spondylolisthesis at L5-S1, status post-surgery.  He reported daily intermittent low back pain and muscle spasms of varied duration and frequency.  He had flare ups of pain; additional limitation of motion was not described by the Veteran.  He was currently asymptomatic for radicular symptoms.  Range of motion testing revealed:  forward flexion to 70 degrees; extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The examiner indicated that the range of motion of the back was diminished due to a combination of the service-connected "low back condition/lumbar surgery and suboptimal effort.  During this C&P visit (prior to the examination), Veteran is observed several times to bend forward, fairly quickly to pick up a piece of paper off the floor, and also puts on his shoes/socks (with back flexion to approx 80-90 degrees.)  However during active back ROM, veteran exhibits suboptimal effort with back forward flexion only to approx 60 degrees."  Mild left lower extremity numbness was noted, but no other signs or symptoms of radiculopathy were present.  There was no ankylosis and no incapacitating episodes were noted.  

The Veteran is assigned a 10 percent disability rating prior to January 13, 2016 and a 20 percent rating thereafter, for degenerative joint disease or the lumbosacral spine under Diagnostic Code 5243.  In order to warrant the assignment of a rating in excess of 10 percent prior to January 2016 the evidence would have to show: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion has been 70 degrees or higher throughout this period, and there is no competent evidence that any of the criteria contemplated by a 20 percent rating, or any higher disability rating, were present prior to January 13, 2016.  

In order to warrant the assignment of a disability rating in excess of the presently assigned 20 percent the evidence would have to show that the Veteran has limitation of flexion of the thoracolumbar spin to 30 degrees or less, or ankylosis of the thoracolumbar spine.  The evidence does not show that he has ankylosis or limitation of motion of the thoracolumbar spine to the degree that would warrant the assignment of a disability rating in excess of the presently assigned 20 percent.  Range of motion findings have been much greater than 30 degrees during examination and the only indication of any ankylosis is the surgical fusion, which was not performed on the entire thoracolumbar spine as would be required for a higher 40 percent rating.  

VA examinations reflect no associated neurological symptomatology warranting a separate rating.  There is no competent evidence in significant conflict with the examination findings.  

The preponderance of the evidence is against the assignment of disability ratings in excess of 10 percent prior to January 13, 2016, or 20 percent thereafter, for the service-connected thoracolumbar spine disability.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IV.  TDIU

The Veteran contends that he was unable to work due to his service-connected disabilities and, therefore, entitled to TDIU.  As an initial matter, the Board notes that the Veteran was assigned a 100 percent rating under 38 C.F.R. § 4.30 from January 10, 2011 to April 1, 2011.  Effective March 21, 2011 he was assigned a 100 percent schedular rating for his service-connected lung disability.  Accordingly since January 2011 he has been assigned a 100 percent disability rating.  So the question at issue is whether the Veteran warranted TDIU prior to January 2011.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Based on the Board's decision above, the Veteran did meet the criteria of a single service-connected disability at a 60 percent rating beginning in November 2004.  However, the evidence of record reveals that the Veteran was employed during the period of time in question.  

Records from the Social Security Administration revealed that Veteran was found to be disabled due to peripheral artery disease and degenerative disc disease of the low back beginning June 2010.  These records indicate that after the Veteran retired from the Army in 2002 he worked full time as a juvenile detention corrections officer from 2002 to 2004 and then as a security guard from 2004 to June 2010.  SSA records also indicate that the Veteran was employed as a substitute teacher from December 2006 to May 2010.  

While SSA determinations are evidence that VA must consider, they are not controlling on VA, because the laws and regulations involved provide for significant differences in the determination of disabilities under the SSA and VA systems.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

In December 2010, the Veteran submitted his employment information on a VA Form 21-8940.  On this form he indicated that he was employed as a security officer from November 2004 to June 2010 working between 24 to 30 hours a week.  He also reported working as a substitute teacher from December 2006 to November 2006 working approximately 16 hours a week.  While these are two part time jobs, he held them at the same time, essentially working a full 40 hour work week for most of the appeal period.  Also the Veteran asserts he had to leave his employment as a security officer because his disabilities prevented him from working at that job.  However, other information of record reveals that the Veteran "retired" from his security position in June 2010, and that the actual positons were ended, because the security company lost the contract under which the Veteran was working.  

The evidence of record shows that the Veteran was employed at several part-time jobs which resulted in hours equaling full-time employment for most of the period up to June 2010.  At that time he left his job as a security guard when the company lost the contract, he continued to work as a substitute teacher up until December 2010, after which he had back surgery and has been in receipt of a 100 percent schedular disability rating since January 2011.  The Board acknowledges that the Veteran did lose some time from work due to his service-connected disabilities, but he maintained employment and the disability ratings assigned prior to January 2011 contemplated some difficulties with his employment. 

In addition, the Veteran was a Master Sergeant in the Army which means that he has extensive leadership and managerial experience.  In the Army he worked as an administrative specialist, supply specialist, and a personnel specialist which means he has experience in sedentary employment.  He also attended multiple noncommissioned officer courses, a trainer course, a command course, inspector general courses, and a First Sergeants course.  The Veteran was well trained in the military to lead and manage others.  This is evident by his numerous decorations including multiple commendation and achievement medals as well as a noncommissioned officers professional development ribbon.  While service-connection was in effect during this period for bilateral pulmonary embolism, deep vein thrombosis of the right lower extremity, degenerative joint disease of the lumbosacral spine, tinnitus, varicose veins, left trochanteric bursitis, patellofemoral syndrome of the left knee, hearing loss, aortic aneurysm, and hemorrhoids, the Veteran's training and experience in the military more than prepared him for a sedentary or supervisory position which could be achieved even given the limitations of these disabilities prior to January 2011.  

Despite meeting the 60 percent single service-connected disability rating for the period prior to January 2011, the evidence of record shows that the Veteran was employed essentially full time up to June 2010 when he retired from one of his jobs due to the company losing the contract, and that his service-connected disabilities did not render him unemployable.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).














      (CONTINUED ON NEXT PAGE)
ORDER

A disability rating of 60 percent, but no higher, for residuals of bilateral pulmonary embolisms for the period from November 17, 2004 to March 31, 2011 is granted.  

A disability rating in excess of 10 percent for a low back disability for the period prior to January 13, 2016 is denied.  

A disability rating in excess of 20 percent for a low back disability for the period beginning January 13, 2016 is denied.  

Entitlement to TDIU is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


